DETAILED ACTION
This action is in response to the filing on April 28, 2021.  Claims 1-6 and 16-21 are pending and have been considered below.

Terminal Disclaimer
The terminal disclaimer filed on April 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Number 10,684,912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… analyzing said recorded data and said extracted data to thereby detect a malfunctioned OS component and/or a related malfunctioned component that is related to said detected malfunctioned OS component; using said data extracted from said server, determining if said detected malfunctioned OS component and/or said related malfunctioned component may be disabled, based on the pre-computed max/avg. priority of processes related to said detected malfunctioned OS component and/or a related malfunctioned component…”  The claim read as a whole with this limitation is not disclosed by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114